ORDER

PER CURIAM:
AND NOW, this 16th day of November, 2000, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following issues:
a. Whether a bank customer’s name and address fall within the scope of protection of Article 1, § 8 of the Pennsylvania Constitution as defined by this court in Commonwealth v. DeJohn, 486 Pa. 32, 403 A.2d 1283 (1979).
b. Whether a bank customer may rely on the belief that privacy in his bank records pursuant to DeJohn extends to his name and address.